Exhibit 10.24.2

 

PLEDGE AND SECURITY AGREEMENT

 

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of August 10,
2015 by Talon International, Inc., a Delaware corporation ("Borrower"), and
certain direct and indirect subsidiaries of the Borrower from time to time party
to this Agreement (such subsidiaries and the Borrower sometimes are referred to
herein collectively as “Loan Parties” and individually as a “Loan Party”) for
the benefit of Princess Investment Holdings Inc., a Delaware corporation (the
“Secured Party”).

 

A.            Borrower is a borrower under the Loan and Reimbursement Agreement,
of even date herewith, among the Loan Parties and Secured Party, as lender (the
"Loan Agreement") pursuant to which Borrower is borrowing up to $3,000,000 from
Secured Party (the "Loan"); capitalized terms used in this Agreement and not
specifically defined herein shall have the same meanings assigned to them in the
Loan Agreement.

 

B.            In order to secure the full payment and performance by the Loan
Parties of all of the obligations, duties, expenses and liabilities of the Loan
Parties under or in connection with the Loan Documents, including payment of the
Loan in full (such obligations, duties, expenses and liabilities under or in
connection with the Loan Documents are hereinafter collectively referred to
herein as the “Obligations”), the Loan Parties are entering into this Agreement
for the benefit of the Secured Party.

 

NOW, THEREFORE, in order to induce Secured Party to make the Loan, and in
consideration of the recitals, covenants and agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.             Definitions.

 

(a)            The following terms shall have the respective meanings provided
for in the UCC: "Accounts", "Cash Proceeds", "Chattel Paper", "Deposit Account",
"Documents", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Record", "Software" and
"Supporting Obligations".

 

(b)           "Collateral" means all property and assets of each Loan Party of
every kind and description, tangible or intangible, wherever located and whether
now or hereafter existing and whether now owned or hereafter acquired, and in
each case, howsoever Loan Party's interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise), including, without
limitation, the following:

 

(i)         all Accounts;

 

(ii)        all Chattel Paper (whether tangible or electronic);

 

(iii)       all Deposit Accounts, all cash, and all other property from time to
time deposited therein or otherwise credited thereto and the monies and property
in the possession or under the control of Secured Party or any affiliate,
representative, agent or correspondent of the Secured Party;

 

 
1

--------------------------------------------------------------------------------

 

 

(iv)       all Documents;

 

(v)        all General Intangibles (including, without limitation, all Payment
Intangibles, Intellectual Property and Licenses);

 

(vi)       all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;

 

(vii)      all Instruments;

 

(viii)     all Investment Property;

 

(ix)        all Letter-of-Credit Rights;

 

(x)        (A) the shares of capital stock or other equity interests of any and
all persons now held, or at any time and from time to time acquired, by a Loan
Party, whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, and (B) the certificates representing
such shares of capital stock or other equity interests, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, Instruments, Investment Property, financial assets,
securities, capital stock, other equity interests, stock options and commodity
contracts, notes, debentures, bonds, promissory notes or other evidences of
indebtedness and all other property (including, without limitation, any stock
dividend and any distribution in connection with a stock split) from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such capital stock or other equity interests; provided,
however, equity interests in the following subsidiaries are not pledged under
this Agreement: (i) any subsidiary of a Loan Party that is incorporated or
organized in a jurisdiction outside of the United States of America and is not a
direct subsidiary of Borrower or (ii) in excess of sixty-five percent (65%) of
the equity interests in any subsidiary of a Loan Party that is incorporated or
organized in a jurisdiction outside of the United States of America and is a
direct subsidiary of Borrower;

 

(xi)        all Supporting Obligations;

 

(xii)       all other tangible and intangible personal property of each Loan
Party (whether or not subject to the UCC), including, without limitation, all
bank and other accounts and all cash and all investments therein, all Proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of each Loan Party described in
the preceding clauses of this Section 1(b) (including, without limitation, any
Proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by each Loan Party in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, disks, cards, Software, data and computer
programs in the possession or under the control of each Loan Party or any other
person from time to time acting for each Loan Party that at any time evidence or
contain information relating to any of the property described in the preceding
clauses of this Section 1(b) or are otherwise necessary or helpful in the
collection or realization thereof; and

 

 
2

--------------------------------------------------------------------------------

 

 

(xiii)      all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

 

Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include, and each Loan Party is not pledging, nor granting a security interest
hereunder in, any of each Loan Party's right, title or interest in any license
to which each Loan Party is a party as of the date hereof or any of its right,
title or interest thereunder to the extent, but only to the extent, that such a
grant would, under the express terms of such license on the date hereof result
in a breach of the terms of, or constitute a default under, such license (other
than to the extent that any such term (A) has been waived or (B) would be
rendered ineffective pursuant to Section 9408 of the UCC or other applicable
provisions of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law (including the U.S. Bankruptcy Code) or principles of
equity); provided, that (1) immediately upon the ineffectiveness, lapse,
termination or waiver of any such provision, the Collateral shall include, and
each Loan Party shall be deemed to have granted a security interest in, all such
right, title and interest as if such provision had never been in effect and (2)
the foregoing exclusion shall in no way be construed so as to limit, impair or
otherwise affect Secured Party's unconditional continuing security interest in
and liens upon any rights or interests of each Loan Party in or to the Proceeds
of, or any monies due or to become due under, any such license.

 

(c)           "Copyrights" means published and unpublished works of authorship
(including, without limitation, computer software), copyrights therein and
thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof.

 

(d)           "Equipment" means all equipment, as such term is defined in the
UCC, and any and all machinery, apparatus, equipment, fittings, furniture,
fixtures, motor vehicles and other tangible personal property and all other
goods (including Software embedded in such goods) (other than Inventory) of
every kind and description, and all parts, accessories and accessions thereto
and substitutions and replacements therefor.

 

(e)           "Intellectual Property" means all U.S. and non-U.S. Trademarks,
Patents, Copyrights, Trade Secrets and all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
any infringement, misappropriation or other violation of any of the foregoing,
including, without limitation, rights to recover for past, present and future
violations thereof.

 

(f)            "Intercreditor Agreements" means: (i) that certain Subordination
Agreement dated on or about the date hereof between Secured Party and Union Bank
and (ii) that certain Intercreditor Agreement dated on or about the date hereof
between Secured Party and Union Bank.

 

(g)           "Licenses" means all licenses, contracts or other agreements,
whether written or oral, naming a Loan Party as licensee or licensor and
providing for the grant of any right to use or sell any works covered by any
Copyright, Patent or Trademark.

 

 
3

--------------------------------------------------------------------------------

 

 

(h)           "Patents" means inventions, discoveries, ideas and all patents,
registrations, and applications therefor, including, without limitation,
divisions, continuations, continuations-in-part and renewal applications, and
all renewals, extensions and reissues.

 

(i)            "Senior Debt" shall have the meaning set forth in the Loan
Agreement.

 

(j)            "Senior Lender" shall have the meaning set forth in the Loan
Agreement.

 

(k)           "Trademarks" means trademarks, service marks, brand names,
certification marks, collective marks, internet domain names, logos, symbols,
trade dress, assumed names, fictitious names, trade names, and other indicia of
origin, all applications and registrations for all of the foregoing, and all
goodwill associated therewith and symbolized thereby, and all extensions,
modifications and renewals of same.

 

(l)            "Trade Secrets" means confidential and proprietary information,
trade secrets and know-how, including, without limitation, processes,
schematics, databases, formulae, drawings, prototypes, models, designs and
customer lists.

 

(m)          "UCC" means the California Uniform Commercial Code, as it may be
amended from time to time.

 

(n)           “Union Bank” means MUFG Union Bank, N.A.

 

2.             Pledge of Collateral and Grant of Security Interest. Each Loan
Party does hereby unconditionally and irrevocably assign, pledge, convey,
transfer, deliver, set over and grant unto Secured Party, and its successors and
assigns, as security for all of the Loan Parties' complete and timely payment
and performance of the Obligations, a continuing security interest in the
Collateral under the UCC (subject, in priority, only to the security interest of
the Senior Lender to secure the Senior Debt).

 

3.             Delivery to Secured Party. Each Loan Party agrees to execute and
to cause all other necessary parties, and any successors and assigns thereof, to
execute and deliver to Secured Party such other agreements, instruments and
documentation as Secured Party may reasonably request from time to time to
further evidence, perfect or secure the liens and security interests created by
this Agreement or to effect the conveyance, transfer, and grant to Secured Party
of each and all of each Loan Party’s right, title and interest in and to the
Collateral as security for the Obligations and, upon exercise of the remedies
hereunder, to evidence the transfer of any Collateral to Secured Party or its
designee. Each Loan Party acknowledges that Secured Party shall prepare and file
UCC Financing Statements suitable for filing in the appropriate jurisdictions
with respect to the Collateral and consents to such filing. Without limiting the
generality of this Section 3, each Loan Party agrees:

 

(a)           to deliver to the Secured Party all certificates, notes, and other
instruments representing or evidencing Collateral, which certificates, notes and
other instruments have been duly endorsed in blank, including, but not limited
to, note or stock powers, all in form and substance satisfactory to the Secured
Party; provided, however that Loan Parties shall not be required to delivery any
such certificates, notes or other instruments to Secured Party to the extent
they have previously been delivered to the Senior Lender as collateral for the
Senior Debt;

 

 
4

--------------------------------------------------------------------------------

 

 

(b)           at the reasonable request of the Secured Party, to appear in, and
to defend, any action or proceeding which may affect adversely each Loan Party's
title to, or the security interest of the Secured Party in, any of the
Collateral;

 

(c)           to cause the Secured Party's name to be noted as secured party on
any certificate of title for a titled Inventory or Equipment if such notation is
a condition to attachment, perfection or priority of, or the ability of the
Secured Party to enforce, the security interest in such Collateral; and

 

(d)           to enter into supplemental agreements with respect to Intellectual
Property, in form and substance satisfactory to the Secured Party, for filing
with the United States Patent and Trademark Office.

 

4.             Proceeds and Products of the Collateral.

 

(a)           Unless and until there occurs an Event of Default (except if
Secured Party waives such Event of Default in writing), Secured Party agrees to
forbear in exercising its right to receive all benefits pertaining to the
Collateral, and each Loan Party shall be permitted to exercise all rights and to
receive all benefits of the Collateral, including, without limitation, the right
to exercise all approval, consent and similar rights of each Loan Party
pertaining to the Collateral, payments due under any agreement or instrument
included in the Collateral, Proceeds, whether Cash Proceeds or Noncash Proceeds,
and products of the Collateral, and retain and enjoy the same, provided,
however, that each Loan Party shall not cast any vote or give any approval,
consent, waiver or ratification or take any action which would be inconsistent
with or violate any provision of this Agreement.

 

(b)           Each Loan Party acknowledges and agrees with Secured Party, that
unless Secured Party otherwise consents, in Secured Party’s sole discretion,
each Loan Party shall not exercise any approval, consent or other rights with
respect to the Collateral at any time after both of the following occur (i) an
Event of Default, and (ii) delivery of notice from Secured Party instructing the
applicable Loan Party not to exercise any such approval, consent or other rights
with respect to the Collateral.

 

(c)           Upon or at any time after an Event of Default (except if Secured
Party waives such Event of Default in writing), Secured Party, at its option to
be exercised in its sole discretion, may exercise all rights and remedies
granted under this Agreement, including, without limitation, the right to
require obligors to make all payments included in the Collateral to Secured
Party and to pay all Proceeds, whether Cash Proceeds or Noncash Proceeds, and
products of the Collateral to Secured Party. Upon the giving of any notice under
Section 4(b)(ii), the security interest constituted by this Agreement shall
become immediately enforceable by Secured Party, without any presentment,
further demand, protest or other notice of any kind, all of which are hereby
expressly and irrevocably waived by each Loan Party. Each Loan Party hereby
authorizes and directs each obligor under the agreements included in Collateral,
that upon receipt of written notice from Secured Party of an Event of Default,
to assign, set over, transfer, distribute, pay and deliver any and all
Collateral or said payments, Proceeds or products of the Collateral to Secured
Party, at such address as Secured Party may direct, at such time and in such
manner as Collateral and such payments, Proceeds and products of the Collateral
would otherwise be distributed, transferred, paid or delivered to each Loan
Party. The obligors under the agreements included in Collateral shall be
entitled to conclusively rely on such notice and make all such assignments and
transfers of the Collateral and all such payments with respect to the Collateral
and pay all such Proceeds and products of the Collateral to Secured Party and
shall have no liability to each Loan Party for any loss or damage each Loan
Party may incur by reason of said reliance.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)           If, after giving effect to all applicable cure periods, the Loan
Parties fail to make any payment or to do any act as herein provided or fail to
do so promptly upon demand by Secured Party, then Secured Party shall have the
right, but not the obligation, without releasing any Loan Party from any
obligation hereof and without notice to or demand upon Loan Parties, to make
such payment or do such act in such manner and to such extent as Secured Party
may deem necessary to prevent the material impairment of the security hereof,
including, without limitation, the right to appear in and defend any action or
proceeding purporting to affect the security hereof or the rights or powers of
Secured Party and to perform and discharge each and every obligation, covenant
and agreement of Loan Parties contained in any agreement which is part of the
Collateral, and in exercising any such rights or powers to employ counsel and
pay such reasonable costs and expenses as Secured Party shall incur, including,
without limitation, reasonable attorneys' fees and costs. Secured Party's
exercise of rights under this Agreement shall not constitute a waiver of any of
the remedies of Secured Party under the Loan Documents, under any other document
or agreement, or existing at law, in equity, by statute or otherwise.

 

(e)           The powers conferred on the Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for monies actually received by it hereunder, the
Secured Party shall not have any duty as to any Collateral. The Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Secured Party accords its own
property, it being understood that the Secured Party shall be under no
obligation to take any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Collateral, but may do so at its option,
and all reasonable expenses incurred in connection therewith shall be for the
sole account of the Loan Parties and shall be added to the Obligations and bear
interest at the Default Rate from the date incurred until the date repaid in
full. Loan Parties bear all risk of loss or damage of any of the Collateral,
except to the extent such loss or damage shall arise solely from the gross
negligence or willful misconduct of the Secured Party.

 

5.             No Assumption. Notwithstanding any of the foregoing, whether or
not an Event of Default has occurred, and whether or not Secured Party elects to
foreclose on its security interest in the Collateral as set forth herein,
neither the execution of this Agreement, receipt by Secured Party of any Loan
Party’s right, title and interest in and to the Collateral and the payments,
Proceeds and products of the Collateral, now or hereafter due to a Loan Party
from any obligor, nor Secured Party’s foreclosure of its security interest in
the Collateral, shall in any way be deemed to obligate Secured Party to assume
any of a Loan Party’s obligations, duties, expenses or liabilities under the
Collateral or any agreements included in Collateral, as presently existing or as
hereafter amended, or under any and all other agreements now existing or
hereafter drafted or executed (collectively, “Debtor’s Liabilities”), unless
Secured Party otherwise agrees to assume any or all of Debtor’s Liabilities in
writing. In the event of foreclosure by Secured Party of its security interest
in the Collateral, the applicable Loan Party shall remain bound and obligated to
perform its Debtor’s Liabilities and Secured Party shall not be deemed to have
assumed any of Debtor’s Liabilities, except as provided in the preceding
sentence. If the entity or person acquiring the Collateral at a foreclosure sale
elects to assume Debtor’s Liabilities, such assignee shall agree to be bound by
the terms and provisions of any agreement applicable to the acquired Collateral.

 

 
6

--------------------------------------------------------------------------------

 

 

6.             Remedies.

 

(a)           Upon an Event of Default, Secured Party may, by giving notice of
such Event of Default, at its option, do any one or more of the following:

 

(i)         Declare all of the Obligations to be immediately due and payable,
whereupon all unpaid principal and interest on said Obligations and other
amounts declared due and payable shall become immediately due and payable
without presentment, demand, protest or notice of any kind; and

 

(ii)        Collect, and apply against the Obligations, all payments due,
Proceeds, whether Cash Proceeds or Noncash Proceeds, and products from any
obligor under the agreements included in Collateral that would otherwise be paid
to a Loan Party; and

 

(iii)       Either personally, or by means of a court appointed receiver, take
possession of all or any of the Collateral and exclude therefrom Loan Parties
and all others claiming under any Loan Party, and thereafter exercise all rights
and powers of each Loan Party with respect to the Collateral or any part
thereof. If Secured Party demands, or attempts to take possession of any of the
Collateral in the exercise of any rights under this Agreement, each Loan Party
promises and agrees to promptly turn over and deliver complete possession
thereof to the Secured Party; and

 

(iv)       Without notice to or demand upon Loan Parties, make such payments and
do such acts as Secured Party may deem necessary to protect its security
interest in the Collateral, including, without limitation, paying, purchasing,
contesting or compromising any encumbrance, charge or lien which is prior to or
superior to the security interest granted hereunder, and in exercising any such
powers or authority to pay all expenses incurred in connection therewith; and

 

(v)        Require each Loan Party to take all actions necessary to deliver such
Collateral to Secured Party, or an agent or representative designated by it.
Secured Party, and its agents and representatives, shall have the right to enter
upon any or all of each Loan Party’s premises and property to exercise Secured
Party’s rights hereunder; and

 

(vi)       Foreclose upon the Collateral as herein provided or in any manner
permitted by law, and exercise any and all of the rights and remedies conferred
upon Secured Party by any of the Loan Documents, either concurrently or in such
order as Secured Party may determine; and sell or cause to be sold in such order
as Secured Party may determine, as a whole or in such parcels as Secured Party
may determine, the Collateral, without affecting in any way the rights or
remedies to which Secured Party may be entitled under the other such
instruments; and

 

 
7

--------------------------------------------------------------------------------

 

 

(vii)      Sell or otherwise dispose of the Collateral at public sale, without
having the Collateral at the place of sale, and upon terms and in such manner as
Secured Party may determine. Secured Party may be a purchaser at any sale; and

 

(viii)     Exercise any remedies of Secured Party under the UCC or any other
applicable law.

 

(b)           The rights granted to Secured Party under this Agreement are of a
special, unique, unusual and extraordinary character. The loss of any of such
rights cannot reasonably or adequately be compensated by way of damages in any
action at law, and any material breach by a Loan Party of any of such Loan
Party’s covenants, agreements or obligations under this Agreement will cause
Secured Party irreparable injury and damage. In the event of any such breach,
Secured Party shall be entitled, as a matter of right, to injunctive relief or
other equitable relief in any court of competent jurisdiction to prevent the
violation or contravention of any of the provisions of this Agreement or to
compel compliance with the terms of this Agreement by Loan Parties. Secured
Party is absolutely and irrevocably authorized and empowered by Loan Parties to
demand specific performance of each of the covenants and agreements of Loan
Parties in this Agreement. Each Loan Party hereby irrevocably waives any defense
based on the adequacy of any remedy at law which might otherwise be asserted by
such Loan Party as a bar to the remedy of specific performance in any action
brought by Secured Party against any Loan Party to enforce any of the covenants
or agreements of any Loan Party in this Agreement.

 

(c)           Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Secured Party shall give the Loan Party which owns such Collateral at least ten
(10) days’ prior written notice of the time and place of any public sale of the
Collateral subject to this Agreement or other intended disposition thereof to be
made. Such notice shall be conclusively deemed to have been delivered to each
Loan Party at the address set forth at the beginning of this Agreement, unless a
Loan Party shall notify Secured Party in writing of its change of its principal
place of business and provide Secured Party with the address of its new
principal place of business.

 

(d)           The proceeds of any sale under Section 6(a) above shall be applied
as follows:

 

(i)         To the payment of (A) all costs and expenses of retaking, holding
and preparing for the sale and the selling of the Collateral, including, without
limitation, actual attorneys’ fees and costs, all costs of publishing,
recording, mailing and posting notice, the cost of any search and/or other
evidence of title procured in connection therewith, and reasonable compensation
to Secured Party and its agents and counsel, (B) all expenses, liabilities and
advances made or incurred by Secured Party under any of the Loan Documents,
together with interest at the Default Rate on all advances made by Lender, (C)
all taxes or assessments, except for any taxes, assessments or other charges
subject to which the Collateral shall have been sold, and (D) all assessments,
encumbrances, charges or liens, if any, on the Collateral prior to the lien
hereof (except any taxes, assessments, encumbrances, charges or liens subject to
which such sale has been made);

 

 
8

--------------------------------------------------------------------------------

 

 

(ii)        To the payment of the whole amount then due and unpaid of the
Obligations; and

 

(iii)       The aggregate surplus, if any, shall be paid to Borrower in a lump
sum, without recourse to Secured Party, or as a court of competent jurisdiction
may direct.

 

(e)           Secured Party has the right to enforce one or more remedies
hereunder and/or under any of the other Loan Documents, successively or
concurrently, and such action shall not operate to estop or prevent Secured
Party from pursuing any further remedy which it may have, and any repossession
or retaking or sale of the Collateral pursuant to the terms hereof shall not
operate to release Loan Parties until full payment of any deficiency has been
made in cash.

 

(f)            To the extent that applicable law imposes duties on the Secured
Party to exercise remedies in a commercially reasonable manner, each Loan Party
acknowledges and agrees that it is not commercially unreasonable for the Secured
Party (i) to fail to incur expenses reasonably deemed significant by the Secured
Party to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other persons, whether or
not in the same business as the applicable Loan Party, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Secured Party against risks of loss,
collection or disposition of Collateral or to provide to the Secured Party a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Secured Party, to obtain the services of
brokers, investment bankers, consultants and other professionals to assist the
Secured Party in the collection or disposition of any of the Collateral. Each
Loan Party acknowledges that the purpose of this subsection is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would not be commercially unreasonable in the Secured Party's exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed commercially unreasonable solely on account of
not being indicated in this subsection. Without limitation upon the foregoing,
nothing contained in this subsection shall be construed to grant any rights to
Loan Parties or to impose any duties on the Secured Party that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this subsection.

 

 
9

--------------------------------------------------------------------------------

 

 

(g)           The Secured Party shall not be required to make any demand upon,
or pursue or exhaust any of their rights or remedies against, Loan Parties, any
other obligor, guarantor, pledgor or any other person with respect to the
payment of the Obligations or to pursue or exhaust any of its rights or remedies
with respect to any Collateral therefore or any direct or indirect guarantee
thereof. The Secured Party shall not be required to marshal the Collateral
(including any marshalling as between the securities of a subsidiary formed in a
state in the United States of America and a subsidiary formed in a jurisdiction
other than a state in the United States of America) or any guarantee of the
Obligations or to resort to the Collateral or any such guarantee in any
particular order, and all of its rights hereunder or under any other Loan
Document shall be cumulative. To the extent it may lawfully do so, each Loan
Party absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise.

 

(h)           Upon the exercise by the Secured Party of any power, right,
privilege, or remedy pursuant to this Agreement which requires any consent,
approval, registration, qualification, or authorization of any governmental
authority or any third party, each Loan Party agrees to execute and deliver, or
will cause the execution and delivery of, all applications, certificates,
instruments, assignments, and other documents and papers required for such
consent, approval, registration, qualification, or authorization. To the maximum
extent permitted by applicable law, each Loan Party waives all claims, damages,
and demands against Secured Party, its affiliates, agents, and the officers and
employees of any of them arising out of the repossession, retention or sale of
any Collateral except such as are determined in a final judgment by a court of
competent jurisdiction to have arisen solely out of the willful misconduct of
such person.

 

(i)             In connection with the exercise of its remedies hereunder, the
Secured Party may, but shall have no obligation to: (A) exchange, enforce, waive
or release any portion of the Collateral and any other security for the
Obligations; (B) subject to Section 6(d) hereof, apply such Collateral or
security and direct the order or manner of sale thereof as the Secured Party
may, from time to time, determine; and (C) settle, compromise, collect or
otherwise liquidate any such Collateral or security in any manner following the
occurrence of an Event of Default and continuation thereof beyond any applicable
cure period, without affecting or impairing the Secured Party's right to take
any other further action with respect to any Collateral or security or any part
thereof. Each Loan Party waives any right it may have to require Secured Party
to pursue any third person for any of the Obligations.

 

7.             Filing Fees. Each Loan Party hereby agrees pay the cost of filing
or recording any documents in connection with the perfection of the security
interest granted hereunder in the public records specified by Secured Party.

 

8.             No Continuing Waiver. No delay or failure on the part of Secured
Party in the exercise of any right or remedy against any Loan Party or any other
party against whom Secured Party may have any rights, shall operate as a waiver
of any agreement or obligation contained herein, and no single or partial
exercise by Secured Party of any rights or remedies hereunder shall preclude
other or further exercise thereof or other exercise of any other right or remedy
whether contained in this Agreement or in any of the other Loan Documents. No
waiver of the rights of Secured Party hereunder or in connection herewith and no
release of a Loan Party shall be effective unless in writing executed by Secured
Party. No actions of Secured Party permitted under this Agreement shall in any
way impair or affect the enforceability of any agreement or obligation contained
herein.

 

 
10

--------------------------------------------------------------------------------

 

 

9.             No Offset Rights of Loan Parties. No lawful act of commission or
omission of any kind or at any time upon the part of a Loan Party shall in any
way affect or impair the rights of Secured Party to enforce any right, power or
benefit under this Agreement, and no set-off, recoupment, counterclaim, claim,
reduction or diminution of any obligation or any defense of any kind or nature
which any Loan Party has or may have against Secured Party or against any other
party shall be available against Secured Party in any suit or action brought by
Secured Party to enforce any right, power or benefit under this Agreement.

 

10.           Power of Attorney. Each Loan Party hereby appoints Secured Party
as its attorney-in-fact to execute and file on its behalf any financing
statements, continuation statements or other documentation required to perfect
or continue the security interest created hereby. This power, being coupled with
an interest, shall be irrevocable until all amounts secured hereby have been
paid, satisfied and discharged in full.

 

11.           Consent of Loan Parties. Each Loan Party consents to the exercise
by Secured Party of any rights of any Loan Party in accordance with the
provisions of this Agreement.

 

12.           Notices. Whenever any party hereto shall desire to, or be required
to, give or serve any notice, demand, request or other communication with
respect to this Agreement, each such notice, demand, request or communication
shall be given in the manner set forth in Section 11 of the Loan Agreement.

 

13.           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the substantive laws of the State of California without
regard to principles of conflicts of laws.

 

14.           Headings; Drafting. The headings used herein are for convenience
only and do not limit or alter the terms of this Agreement or in any way affect
the meaning or interpretation of this Agreement. Neither this Agreement nor any
provision contained in this Agreement will be interpreted in favor of or against
any party hereto because such party or its legal counsel drafted this Agreement
or such provision.

 

15.           Successors and Assigns. All rights of each party shall inure to
the benefit of its successors and assigns, and all obligations, liabilities, and
duties of each party shall bind its successors and assigns. Each Loan Party
shall not be entitled to assign any Loan Party's rights under this Agreement
without the prior written consent of the Secured Party, which may be withheld in
the sole discretion of the Secured Party. This Agreement may be freely
transferred and assigned by Secured Party, its successors, endorsees and
assigns.

 

16.           Entire Agreement; Amendment and Modification. This Agreement and
the other Loan Documents constitute the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein and
therein, and supersede all prior agreements and understandings, both written and
oral, between the parties in respect of the subject matter hereof and thereof.
No changes, amendments, or alterations hereto shall be effective unless pursuant
to written instrument executed by the Borrower (on its own behalf and on behalf
of each other Loan Party) and the Secured Party.

 

 
11

--------------------------------------------------------------------------------

 

 

17.           Severability. The invalidity or unenforceability of any terms or
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect, and, if any such unenforceable provision hereof is enforceable in any
part or to any lesser extent, such provision shall be enforceable in all such
parts and to the greatest extent permissible under applicable law.

 

18.           Remedies Cumulative. Each right and remedy provided for herein
shall be cumulative and non-exclusive and shall be in addition to every other
right or remedy provided for herein or now or hereafter existing at law or in
equity or by statute or otherwise.

 

19.           Termination. This Agreement shall terminate, and shall be of no
further force or effect, upon the earlier to occur of the repayment in full of
the Obligations or upon the mutual consent of Borrower and Secured Party.
Notwithstanding the foregoing, this Agreement shall continue to be effective, or
be reinstated, as the case may be, if at any time payment of all or any part of
the Obligations are rescinded or must otherwise be returned or restored by
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of a Loan Party or any other person, or otherwise, all as though
such payments had not been made. Upon termination of this Agreement pursuant to
this Section 19, (a) any and all assignment, pledge, lien, and security interest
granted hereunder shall terminate and all rights to the Collateral shall revert
to the Loan Parties and (b) the Secured Party will, at the sole expense of the
Loan Parties, execute and deliver to the Loan Parties such documents (including,
without limitation, UCC termination statements) as the Loan Parties shall
reasonably request to evidence such termination and the Secured Party shall
deliver and transfer such Collateral to the Debtor.

 

20.           Signature. A facsimile or pdf signature shall constitute an
original signature.

 

21.           Limitation of Rights. The Secured Party agrees and acknowledges
that all its rights under this Agreement are subject to the terms of the
Intercreditor Agreements.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Loan Party has executed this Pledge and Security
Agreement as of the date first above written.

 

Talon International, Inc.

 

 

By: /s/ Nancy Agger-Nielsen               

Name:    Nancy Agger-Nielsen             

Title:          CFO                                       

 

“Guarantors”

 

Talon Technologies, Inc., a California corporation

 

 

By: /s/ Nancy Agger-Nielsen               

Name:    Nancy Agger-Nielsen             

Title:          CFO                                       

  

Tag-It Pacific Limited, a Hong Kong corporation

 

 

By: /s/ Nancy Agger-Nielsen               

Name:    Nancy Agger-Nielsen             

Title:          Director                                 

   

 

13